DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3 May 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 10, 12, 13, 15, 21, 23-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bao et al. (US 2005/0128489 A1, previously cited by Applicant) discloses a metrology method (abstract) comprising obtaining input data comprising obtaining data with a scanning electron microscope (par. [0005]), comparing the obtained data with simulated metrology signals (par. [0030]). Bao further discloses the use of a transmission electron microscope as an alternative for obtaining metrology data (par. [0087]).
With respect to claims 1 and 21, Bao does not appear to disclose or reasonably disclose the claimed predetermined simulated TEM image data based on a parameterized three-dimensional model of featured of the patterned structure or the use of data indicative of one or more parameters of the TEM measurement mode, as claimed.
Claims 3, 5, 7, 8, 10, 12, 13, 15, 23-26, and 28-32 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	10 May 2022